 


109 HR 3831 IH: Household Employee Flexible Savings Plan Act of 2005
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3831 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to include certain safe harbor deferred compensation plans for domestic and similar workers in the waiver of the tax on nondeductible contributions. 
 
 
1.Short title
(a)Short titleThis Act may be cited as the Household Employee Flexible Savings Plan Act of 2005.
2.Waiver of tax on nondeductible contributions for domestic or similar workers 
(a)In generalSubparagraph (B) of section 4972(c)(6) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(B) so much of the contributions to— 
(i)a simple retirement account (within the meaning of section 408(p)), 
(ii)a simple plan (within the meaning of section 401(k)(11)), or 
(iii)a cash or deferred arrangement which meets the requirements of section 401(k)(12),which are not deductible when contributed solely because such contributions are not made in connection with a trade or business of the employer.. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the amendments made to such section by the Economic Growth and Tax Relief Reconciliation Act of 2001. 
 
